Case 1:21-cv-00072-RLY-MJD Document 1 Filed 01/12/21 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


JANICE WALTERS,                                         )   CAUSE NO. 1:21-cv-00072
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
JOHN DOE and SAM’S EAST, INC.                           )
d/b/a Sam’s Club,                                       )
                                                        )
                       Defendants.                      )

                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Sam’s East, Inc., states:

       1.      On July 16, 2020, plaintiff filed her Complaint for Damages against defendants

James Doe and Sam’s East, Inc. d/b/a Sam’s Club in the Marion County Superior Court of

Indiana, under Cause No. 49D13-2007-CT-023665.

       2.      Sam’s East, Inc., an Arkansas corporation with its principal place of business in

Arkansas is a wholly-owned subsidiary of Walmart, Inc. Walmart, Inc. is a publicly traded

company on the New York Stock Exchange and traded under the symbol WMT, a Delaware

corporation with its principal of business in Arkansas. No publicly traded entity owns more than

10% of the company.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
Case 1:21-cv-00072-RLY-MJD Document 1 Filed 01/12/21 Page 2 of 3 PageID #: 2




       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of information, specifically plaintiff’s written demand well in excess of $75,000, that this case is

now applicable for removal to this Court under 28 U.S.C. § 1446(b)(3)..

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Marion County Superior Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendants pray that the entire state court action, under Cause No.

49D13-2007-CT-023665, now pending in the Marion Superior Court of Indiana, be removed to

this Court for all further proceedings.


                                                 FROST BROWN TODD LLC


                                                 By:               /s/Thomas L. Davis
                                                       Thomas L. Davis, #4423-49
                                                       Attorneys for Defendant




                                                 2
Case 1:21-cv-00072-RLY-MJD Document 1 Filed 01/12/21 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 12th day of January, 2021, addressed to:

Daniel Gore
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404

                                                                 /s/Thomas L. Davis
                                                     Thomas L. Davis
FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com

LR08000.0734708 4849-4538-9782v1




                                                 3
